Filed 4/13/15 P. v. Perez CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066159

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD247678)

DANIEL OMAR PEREZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Kenneth

K. So, Judge. Affirmed.

         Patricia Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.
       Daniel Omar Perez appeals a judgment following his guilty plea to one count of

voluntary manslaughter (Pen. Code, § 192, subd. (a))1 and one count of attempted

murder (§§ 664, 187, subd. (a)) and admission of the truth of allegations he personally

used a deadly and dangerous weapon in committing each of those offenses (§ 12022,

subd. (b)(1)).

                   FACTUAL AND PROCEDURAL BACKGROUND

       In October 2013, an information charged Perez with the murder of Charles Berry

(§ 187, subd. (a)) and the attempted murder of Randi Jones (§§ 664, 187, subd. (a)) and

further alleged that in committing each of those offenses he personally used a deadly and

dangerous weapon (§ 12022, subd. (b)(1)). In March 2014, pursuant to a plea agreement,

Perez pleaded guilty to one count of voluntary manslaughter (§ 192, subd. (a)) and one

count of attempted murder (§§ 664, 187, subd. (a)), and admitted the truth of the deadly

weapon use allegations (§ 12022, subd. (b)(1)). His plea form stated that he was induced

to plead guilty by the stipulated prison term of 18 years, consisting of the upper term of

11 years for the voluntary manslaughter offense with a one-year consecutive term for the

weapon use enhancement and a consecutive lower term of five years for the attempted

murder with a one-year consecutive term for the weapon use enhancement. As part of his

guilty plea, Perez waived his right to appeal that stipulated sentence. The trial court

questioned Perez regarding the plea agreement and waiver of his constitutional rights,



1      All statutory references are to the Penal Code.


                                             2
found a factual basis for his plea, and accepted his guilty plea and admissions. At

sentencing, the trial court imposed the stipulated sentence in accordance with Perez's

guilty plea, imposed certain fines and fees, and awarded him 389 actual days and 58

conduct days toward his sentence.

       Perez timely filed a notice of appeal. The trial court denied his request for a

certificate of probable cause.

                                       DISCUSSION

       Perez's appointed counsel has filed a brief summarizing the facts and proceedings

below. Counsel presents no argument for reversal of the judgment, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies the following possible, but

not arguable, issues for our review: (1) does Perez's guilty plea preclude him from

challenging his convictions for voluntary manslaughter and attempted murder on the

grounds of insufficiency of the evidence, self-defense, and tampered evidence; (2) were

his credits correctly calculated; (3) was he properly advised of his constitutional rights

and the consequences of pleading before entering his guilty plea; and (4) were his full

consecutive sentences and full consecutive enhancements unauthorized under section

1170.1?

       We granted Perez permission to file a supplemental brief on his own behalf, but he

has not responded. A review of the record pursuant to People v. Wende, supra, 25 Cal.3d




                                              3
436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable

appellate issues. Perez has been competently represented by counsel on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                        McDONALD, J.

WE CONCUR:


NARES, Acting P. J.


McINTYRE, J.




                                           4